DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Claims 9-12, 14-16, 19, 20, 22-30, 33 and 35-50 are examined and allowed.  Claims 48-50 are newly submitted.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Wrammert et al. (Nature, 2008, Vol. 453, pages 667-672)

Wrammert et al. teach identifying fully human monoclonal antibodies isolated from
human subjects and showed influenza BA binding by said antibodies (see Table 1, Donor 1).
Wrammert et al. also reported antibodies from Donor 1 possessed dissociation rates ranged from 1.55 x 1049 to 7.33 x 10*10 when tested against HA of HIN1 virus, thereby confirming their HA specificity. Therefore, Wrammert et al. teach specific examples of fully human monoclonal antibodies that can specifically bind to influenza HA of a group I influenza virus (HINT A/New Caledonia/20/99). However, none of the antibodies taught by Wrammert et al. include the CDRs
of the claimed antibody.

And

He et al. (Antiviral Research, 2014, Vol. 105, pages 143-151).
He et al. teach the generation of monoclonal antibodies that bind to the hemagglutinin of
an H5 influenza virus. In order to produce this, He et al. administered influenza HA antigens to mice and collected activated B-cells in order to produce hybridomas. [see section 2.3, Table 1 and Figure 2] However, these antibodies are do not contain the CDRs of the presently claimed antibody.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cara L. Crowley-Weber on 5/18/2022.
The application has been amended as follows: 
IN THE CLAIMS:


In claim 24, at line 1, “A cell” has been deleted and –An isolated cell-- inserted therefor.


Please replace claim 25 with the following completely re-written claim.
25. A method of treating or ameliorating at least one symptom of influenza infection, the method comprising administering a therapeutically effective amount of a pharmaceutical composition comprising an antibody or antigen-binding fragment thereof of claim 9 to a subject in need thereof. 

Please replace claim 28 with the following completely re-written claim.
28. The method of claim 27, wherein the pharmaceutical composition is administered prophylactically to a subject selected from the group consisting of an immunocompromised individual, an adult more than 65 years of age, a healthcare worker, and a person with a history of medical problems, or an underlying medical condition.

Please replace claim 30 with the following completely re-written claim.
30.  The method of claim 29, wherein the second therapeutic agent is selected from the group consisting of an anti-viral drug, an anti-inflammatory drug, a different antibody to influenza HA, a vaccine for influenza, a dietary supplement and any other palliative therapy to treat an influenza infection.

Please enter newly presented claim 30.
      48. The method of claim 29, wherein the second therapeutic agent is selected from the group consisting of a corticosteroid or non-steroidal anti-inflammatory drug.

Please enter the newly presented claim 49.
	49. The method of claim 29, wherein the second therapeutic agent is an antioxidant.

Please enter the newly presented claim 50.
	50. The method of claim 27, wherein the pharmaceutical composition is administered prophylactically to a subject with a history of heart problems or diabetes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        .